Citation Nr: 1816154	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from June 1960 to March 1962. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
 
This claim was most recently before the Board in March 2016, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, the Board finds that additional development is required before the Veteran's claim may be adjudicated on the merits. 

Specifically, the Board notes a remand is required due to non-compliance with the March 2016 remand directives.  The RO was directed to obtain a June 2014 VA Form 119, Report of Contact, in which the Veteran reported when he first noticed difficulty hearing.  If the form could not be located, the RO was asked to contact the Veteran to provide the requested information about the onset of his hearing loss.  See, March 2016 Remand directives.  

While the RO attempted to obtain the June 2014 VA Form 119, Report of Contact from the Veteran's representative, the Veteran's representative was unable to locate the document that had been received from the Veteran.  See, July 2016 email correspondence.  Subsequently, the RO sent a letter to the Veteran in January 2017 which stated "[w]e are trying to obtain the June 2014 VA Form 119, Report of Contact, which was reported when you first noticed difficulty hearing.  This form was referenced in a June 2014 brief by your representative, but does not appear to be of record.  If possible, please assist us with retrieving this evidence."  The Board finds that these instructions did not clearly explain to the Veteran that if he could not locate the June 2014 VA Form 119, Report of Contact, that he should resubmit any evidence, including a personal statement, regarding when his hearing loss began.  Accordingly, a remand is required to specifically request that the Veteran provide information regarding the onset of his bilateral hearing loss.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that the Veteran provide the information that was in his June 2014 VA Form 119, Report of Contact, specifically to include the timeframe that the Veteran first noticed difficulty hearing.  The Veteran should be provided with a blank VA Form 21-4138 Statement in Support of Claim and given a reasonable opportunity to respond.

2.  Then, and after completing any other development that may be indicated, readjudicate the Veteran's claim on the merits.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the Veteran's claim is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


